ALD-175                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 21-1467
                                       ___________

                            UNITED STATES OF AMERICA

                                             v.

                      BRYCE HARPER, a/k/a Breezy, a/k/a Breeze,
                                             Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                      (D.C. Crim. Action No. 2:13-cr-00062-001)
                        District Judge: Honorable Cathy Bissoon
                      ____________________________________

                  Submitted on Appellee’s Motion for Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                      May 6, 2021

           Before: MCKEE, GREENAWAY, JR., and BIBAS, Circuit Judges

                             (Opinion filed: August 16, 2021)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Bryce Harper appeals pro se from an order of the United States District Court for

the Western District of Pennsylvania denying his motion for compassionate release

pursuant to 18 U.S.C. § 3582(c)(1)(A). The Government has filed a motion for summary

affirmance. For the following reasons, we grant the Government’s motion and will

summarily affirm the District Court’s judgment.

       In 2015, Harper pleaded guilty to conspiracy to distribute and possess with intent

to distribute one kilogram or more of a mixture and substance containing a detectable

amount of heroin, see 21 U.S.C. § 846, and possession of a firearm in furtherance of a

drug trafficking crime, see 18 U.S.C. § 924(c)(1)(A)(i). The District Court accepted the

parties’ stipulated sentence of 228 months of imprisonment, to be followed by five years

of supervised release. See Fed. R. Crim. P. 11(c)(1)(C).

       In July 2020, Harper filed a motion for compassionate release.1 He argued that

“extraordinary and compelling” circumstances exist because, if he were convicted today

for the same crimes, he would likely receive a “dramatically lower sentence [than] the

one that [he is] currently serving.” (ECF 535, at 1.) In support of that assertion, Harper

relied on his age (33), rehabilitation while in prison, and strong family ties. (ECF 535, at

2-3.) Although Harper conceded that he has “no medical condition,” he also alleged that

release was warranted because there had been an increase in the number of inmate cases



1
  Harper had first sought compassionate release from the warden of FCI-Fort Dix; the
request was denied on July 6, 2020.

                                             2
of COVID-19 at FCI Fort Dix. (ECF 560.) He further suggested that compassionate

release was warranted based on application of § 401 of the First Step Act and

Amendment 782 to the Sentencing Guidelines. (ECF 535, at 2-3.)

       The District Court denied the motion in an order dated October 16, 2020. (ECF

563.) Harper appealed. (ECF 575.) We vacated the District Court’s order and remanded

to the District Court for consideration of Harper’s claim that he had contracted COVID-

19. United States v. Harper, C.A. No. 20-3213 (order entered Feb. 23, 2021). In the

District Court, the Government opposed the § 3582(c)(1)(A) motion, noting that Harper

apparently had recovered from COVID-19. (ECF 586). The District Court again denied

relief, finding Harper “has not given any reasons—medical or otherwise—that would

constitute ‘extraordinary and compelling’ reasons for release.” Furthermore, the District

Court explained that, “even if [Harper’s] virus symptoms were active, the sentencing

factors here weigh so heavily in favor of continued incarceration that [Harper’s] Motion

would still fail, absent a showing that he was not receiving adequate care through the

BOP (and even then, the Court is not convinced that release would be the appropriate

method of resolution).” Finally, the District Court held that § 401 of the First Step Act

and Amendment 782 were inapplicable or moot. (ECF 588.) Harper again appeals.

(ECF 589.)

       We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion

the denial of an eligible defendant’s motion for a sentence modification under § 3582(c).

See United States v. Pawlowski, 967 F.3d 327, 330 (3d Cir. 2020). Thus, we “will not
                                             3
disturb the District Court’s decision unless there is a definite and firm conviction that it

committed a clear error of judgment in the conclusion it reached upon a weighing of the

relevant factors.” Id. (alteration, quotation marks, and citation omitted). We may affirm

on any basis supported by the record. See Murray v. Bledsoe, 650 F.3d 246, 247 (3d Cir.

2011) (per curiam).

       The compassionate release provision states that a district court “may reduce the

term of imprisonment” and “impose a term of probation or supervised release” if it finds

that “extraordinary and compelling reasons warrant such a reduction.” 18 U.S.C.

§ 3582(c)(1)(A)(i). Before granting compassionate release, a district court must consider

“the factors set forth in [18 U.S.C. §] 3553(a) to the extent that they are applicable.”

§ 3582(c)(1)(A). Those factors include, among other things, “the nature and

circumstances of the offense and the history and characteristics of the defendant,”

§ 3553(a)(1), and the need for the sentence “to reflect the seriousness of the offense, to

promote respect for the law, and to provide just punishment for the offense”; “to afford

adequate deterrence to criminal conduct”; and “to protect the public from further crimes

of the defendant,” § 3553(a)(2)(A)-(C).

       Upon review, we conclude that the District Court did not abuse its discretion in

determining that Harper failed to demonstrate that relief under § 3582(c)(1)(A) is

warranted.2 Even if there were an extraordinary and compelling reason for


2
  Furthermore, the District Court properly concluded that § 401 of the First Step of 2018
is inapplicable to Harper, who was sentenced in 2015, see United States v. Aviles, 938
                                             4
compassionate release, the applicable § 3553(a) factors do not support relief. Harper had

an extensive prior criminal history, including prior drug convictions. In particular, his

prior offenses included a conviction for fleeing or attempting to elude an officer, as well

as two separate convictions for possession with intent to deliver a controlled substance.

Moreover, Harper was involved in a large-scale drug conspiracy that involved the

distribution of a significant amount of heroin. Furthermore, Harper’s sentence of 228

months was well below the Sentencing Guidelines’ range of 262 to 327 months. See

United States v. Ruffin, 978 F.3d 1000, 1008 (6th Cir. 2020) (noting that sentence

reduction was not warranted where, among other factors, “the court had already varied

downward by five years from Ruffin’s guidelines range when imposing [a] lengthy

sentence”). And, at the time the motion was filed, Harper had served less than half of his

sentence. See Pawlowski, 967 F.3d at 331 (stating that “the time remaining in [the]

sentence may—along with the circumstances underlying the motion for compassionate

release and the need to avoid unwarranted disparities among similarly situated inmates—

inform whether immediate release would be consistent with” the § 3553(a) factors).

       For the foregoing reasons, we grant the Government’s motion and will summarily

affirm the District Court’s judgment.




F.3d 503, 510 (3d Cir. 2019), and that his sentence already accounted for Amendment
782, which became effective in 2014, see United States v. Easter, 975 F.3d 318, 321 (3d
Cir. 2020).
                                             5